                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ANTONIO GARCIA, et al.,                            Case No. 17-cv-00123-JST
                                                       Plaintiffs,
                                   8
                                                                                           ORDER GRANTING STIPULATED
                                                v.                                         REQUEST TO EXTEND MOTION FOR
                                   9
                                                                                           PRELIMINARY APPROVAL
                                  10    TESORO REFINING & MARKETING                        DEADLINE
                                        COMPANY LLC, et al.,
                                  11                                                       Re: ECF No. 79
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has received and considered the parties’ stipulation to extend the deadline to file

                                  14   a motion for preliminary approval from February 13, 2019 to March 13, 2019, and to continue the

                                  15   hearing on the motion from April 4, 2019 to April 18, 2019, at 2:00 p.m. ECF No. 79.

                                  16          The Court observes that it has already extended this deadline and rescheduled the

                                  17   associated hearing once pursuant to the parties’ earlier stipulation. ECF No. 78. The Court hereby

                                  18   GRANTS the stipulated request for an additional extension but notes that it is unlikely to grant

                                  19   any further request to extend this deadline.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 14, 2019
                                                                                       ______________________________________
                                  22
                                                                                                     JON S. TIGAR
                                  23                                                           United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
